Carter, J.,
concurring.
The writers of the dissenting opinions filed in this case charge that the court has indulged in judicial legislation which permits the probate judges of this state to arbitrarily direct the allowance and payment of claims according to their personal inclinations. I challenge these statements.
There can be no question that the contract evidencing the *851claim of Nebraska Wesleyan University against the estate of George A. Luce was based upon a sufficient consideration as between the parties. That a contract may have a sufficient consideration to sustain it as between the parties themselves and yet be void as to existing, bona fide creditors is fundamental in this state. Love and affection may constitute a sufficient consideration for a contract or conveyance, but as to bona fide creditors such a consideration is generally condemned where the result is to deprive existing creditors of payment.
There is no question in my mind that the claim of Nebraska Wesleyan University is a fourth-class claim under the statute. This court in its opinion does not ignore the statute, or rewrite its terms. Neither does it attempt to legislate a fifth class into the statute as charged. The majority opinion merely carries out the contract of the parties as made by them. In determining the nature of the contract and the obligations created by it* it is the duty of this court to consider not only the literal wording of the instru-. ment, but also the facts and circumstances surrounding its execution which throw light upon the intent of the parties.
Can it be said that, if a donor writes into his pledge that the amount is to be paid only after all his just debts are paid, the. courts are powerless to give effect to his contract? Will the fact that it is a fourth-class claim require the county court to prorate it equally with other fourth-class claims regardless of the express provision of the contract to the contrary? Certainly, under such circumstances the claim ■would be a fourth-class claim payable only when all other claims had been paid. In so doing, the contract of the parties would have been carried out without reference to the statute providing for the classification of claims.
The instant case is no different. An interpretation of the contract in connection with all the facts and circumstances surrounding its execution reveals that the parties intended the pledge to be paid after all other creditors had been satisfied, and such interpretation becomes a part of the contract by implication. Any other conclusion would force the de*852ceased donor into the position of consummating a fraud upon his creditors. An enlightened public policy requires that no such result obtain where a contrary intent may reasonably be inferred from the evidence. The contract should be interpreted to avoid such an unmoral consequence.
The case resolves itself into an interpretation of the contract and not into one involving the construction of the statute classifying claims. To place an interpretation on the contract, other than is done in the majority opinion, would leave creditors at the mercy of unscrupulous debtors. To attain such a result by judicial interpretation is abhorrent to the sound jurisprudence of this country.
The Griswold case, relied on in the dissents, anticipates that the situation before us would arise. The author of that opinion disposes of the question in these words: “No difficulty is presented by the suggestion that a donor might so deplete his estate as to require his creditors to prorate their claims with the donee, for a contract perfectly valid between the parties may be void as to creditors.” A consistent view of the situation requires the result obtained in the majority opinion.
No one believes more strongly than the writer in the principle of the division of powers of government and the necessity of each branch to confine itself within its respective sphere. It is the function of a court, however, to interpret contracts and give them the effect intended by the parties. This, and this only, have we done.
The attempt made in the dissenting opinions to make the literal wording of the statute classifying claims the basis of the decision is without foundation. Technical refinements cannot be permitted to overcome the plain intent of the parties. No more glaring example has been before us of the truth of the statement that “the letter killeth, but the spirit giveth life.”
Eberly, J., dissents.